 
 
I 
111th CONGRESS
1st Session
H. R. 967 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mrs. Schmidt introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To enhance airline passenger protection when the Secretary of Transportation issues a rule to require airline emergency contingency plans. 
 
 
1.Protection for passengers of foreign air transportationWhen the Secretary of Transportation issues a rule enhancing airline passenger protection by requiring airline emergency contingency plans, the Secretary shall include in such a rule a requirement that the owner or operator of an airport, including a reliever airport, that serves air carriers and foreign air carriers shall coordinate with the United States Customs and Border Protection to ensure that adequate resources and personnel are available to process passengers arriving into or departing from the United States in the event of a tarmac delay.   
 
